                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

KELLY A. BARNETT,

               Plaintiff,                                             Civ. No. 6:18-cv-418-MC

       v.                                                             OPINION AND ORDER

UBIMODO, INC., et al,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff Kelly Barnett moves this Court for entry of default against Defendant the Soteria

Institute and its Advisory Board/Board of Directors. Pl.’s Mot., ECF No. 100. For the reasons set

forth below, Plaintiff’s Motion, ECF No. 100, is DENIED.

       This Court denied Plaintiff’s Motion for Entry of Default on April 30, 2019. Op. and

Order 4–5, ECF No. 96 (explaining that an entry of default would be improper because Plaintiff

never properly served the Soteria Institute). Plaintiff was the given 14 days to effectuate service

on the Soteria Institute. Id. at 5. Plaintiff again moves for an entry of default against the Soteria

Institute, arguing that she “made service by mailing the request for Notice of Default” to the

Soteria Institute’s address, 161 S. Oak St., Suite 151, Sisters, OR 97759. Pl.’s Mot. 2, ECF No.

100. Because Plaintiff still fails to demonstrate effective service of summons and the operative

1 – OPINION AND ORDER
complaint on the Soteria Institute’s registered agent, Michael Corning, under Fed. R. Civ. P.

4(h)(1), her Motion for Notice of Default, ECF No. 100, is DENIED.



IT IS SO ORDERED.

       DATED this 24th day of May, 2019.



                          _           s/Michael J. McShane            _
                                     Michael J. McShane
                                  United States District Judge




2 – OPINION AND ORDER
